DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informality: “Each” is capitalized in the middle of the claim, and should be lowercase “each”.
Claims 14 and 15 are objected to because of the following informalities:  in Claim 14, “acquis tion” should be “acquisition”.  Claim 15 depends from Claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 10, 12, 14, 15, 18–21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107776371A (“Li”, cited in the September 21, 2020, IDS, a machine translation is provided with this Office action, citations are made to the provided translation).
	Regarding Claim 1, Li discloses (where the entire document is relevant) an anti-dazzling apparatus (e.g., Abstract), comprising: a light regulation member (e.g., polymer liquid crystal layer, paragraph [0014], Fig. 2), arranged on a light path between an external light source of a vehicle and a human eye (e.g., paragraph [0014] and Fig. 2, “the connection between the driver’s line of sight and the light source”) and configured to regulate an intensity of light of the external light source, which is incident to the human eye, according to information of the human eye and information of the external light source (e.g., paragraph [0014], based on the location of the eye and the external light source, reduce transmittance to, for example, 30%, instead of typical 85%); and an acquisition module (controller), configured to acquire the information of the human eye and the information of the external light source (e.g., paragraph [0014]).
	Regarding Claim 3, Li discloses a processing module (e.g., paragraphs [0014] and [0026]), configured to determine a dazzling region on the light regulation member according to the information of the human eye pupil and the information of the external light source (e.g., paragraph [0014]); and a control module (e.g., polymer liquid crystal driving module, paragraph [0014]), configured to control the light regulation member according to the dazzling region so as to control the intensity of the light incident to the human eye via the dazzling region (e.g., paragraph [0014]).
	Regarding Claim 4, Li discloses wherein the light regulation member includes a plurality of light regulation subunits, and each of the plurality of light regulation subunits is set to switch between a transparent state and a dark state (e.g., Fig. 2 and paragraph [0029], individual pixels).
	Regarding Claim 6, Li discloses wherein the light regulation member includes a chromotropic film (e.g., paragraphs [0005] and [0008]).
	Regarding Claim 10, Li discloses wherein the light regulation member includes a first light regulation member, and the first light regulation member is arranged on a front windscreen (e.g., Fig. 2); the processing module includes a first processing unit, and the first processing unit is configured to determine a first dazzling region on the front windscreen according to the information of the human eye and information of a light source of a vehicle ahead (e.g., paragraph [0014]); and the control module includes a first control unit, and the first control unit is configured to control the first light regulation member according to the first dazzling region so as to reduce light transmittance of the first dazzling region (e.g., paragraph [0014]), the front windscreen includes a first glass layer and a second glass layer, and the first light regulation member positioned between the first glass layer and the second glass layer (e.g., paragraph [0028]).
	Regarding Claim 12, Li discloses wherein the light regulation member includes a second light regulation member, and the second light regulation member is arranged on a rearview mirror (e.g., Fig. 3 and paragraph [0015]); the processing module further includes a second processing unit, and the second processing unit is configured to determine a second dazzling region on the rearview mirror according to the information of the human eye and information of a light source of a vehicle behind; and the control module further includes a second control unit, and the second control unit is configured to control the second light regulation member according to the second dazzling region so as to reduce light reflectivity of the second dazzling region; and/or the light regulation member further includes a third light regulation member, and the third light regulation member is arranged on a rear windscreen; the processing module further includes a third processing unit, and the third processing unit is configured to determine a third dazzling region on the rear windscreen according to the information of the human eye and an information of a light source of a vehicle behind; and the control module further includes a third control unit, and the third control unit is configured to control the third light regulation member according to the third dazzling region so as to reduce light transmittance of the third dazzling region (e.g., paragraphs [0014]–[0015]).
	Regarding Claim 14, Li discloses wherein the acquisition module includes at least one of a human eye tracking device, a vehicle detector, a first image acquisition member and/or a second image acquisition member (e.g., paragraph [0014], a “camera module” is an “image acquisition member”).
	Regarding Claim 15, Li discloses wherein the human eye tracking device is configured to acquire an information of a human eye pupil; the vehicle detector is configured to acquire position coordinates of a vehicle ahead and/or position coordinates of a vehicle behind; the first image acquisition member is configured to acquire an image of the vehicle ahead (e.g., paragraph [0014], and where Claim 14, from which this claim depends, does not require the remaining features, and as such, their further description in this claim does not further limit Claim 14 with respect to Li); and the second image acquisition member is configured to acquire an image of the vehicle behind.
	Regarding Claim 18, Li discloses a vehicle, comprising the anti-dazzling apparatus according to claim 1 (e.g., Figs. 2 and 3).
	Regarding Claim 19, Li discloses a control method of the anti-dazzling apparatus according to claim 1, comprising: acquiring information of a human eye pupil and information of an external light source by an acquisition module; and controlling the light regulation member according to the information of the human eye pupil and the information of the external light source so as to control the intensity of the light incident to a human eye (e.g., paragraphs [0014]–[0015] and [0026]–[0030]).
	Regarding Claim 20, Li discloses wherein the anti-dazzling apparatus further includes a processing module and a control module, the method further comprising: processing the information of the human eye pupil and the information of the external light source by utilizing the processing module so as to determine a dazzling region on the light regulation member; and controlling the light regulation member according to the dazzling region by utilizing the control module so as to reduce the intensity of the light incident to the human eye via the dazzling region (e.g., paragraphs [0014]–[0015] and [0026]–[0030]).
	Regarding Claim 21, Li discloses wherein the controlling the light regulation member according to the dazzling region includes: controlling a voltage of the light regulation member according to the dazzling region (e.g., paragraph [0028], “control the voltage of the ITO conductive film to achieve different grayscales”).
Regarding Claim 24, Li discloses wherein determining the dazzling region according to the information of the human eye pupil and the information of the external light source includes: determining a second dazzling region on a rearview mirror according to the information of the human eye and information of a light source of a vehicle behind; and controlling the light regulation member according to the second dazzling region so as to reduce an intensity of light incident to the human eye via the second dazzling region; and/or determining the dazzling region according to the information of the human eye pupil and the information of the external light source includes; determining a third dazzling region on a rear windscreen according to the information of the human eye and information of a light source of a vehicle behind; and controlling the light regulation member according to the third dazzling region so as to reduce an intensity of light incident to the human eye via the third dazzling region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 7, 9, 16, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
	Regarding Claim 2, Li discloses wherein the information of the human eye includes a position of a human eye pupil (e.g., paragraph [0014]); and the information of the external light source includes a position of the external light source (e.g., paragraphs [0014] and [0029]).
Li does not explicitly disclose that the information of the external light source includes a central position and an area of the external light source.
However, such basic information about the light source would have been obvious information to gather, and the camera module of Li would have been capable of gathering such information, and use of such information would have been predictable, and useful in determining whether to block only dots of the windshield or larger circles of points, as discussed in paragraph [0029] of Li.
Regarding Claim 5, Li teaches that the light regulation member may be a liquid crystal display, where liquid crystal displays typically include liquid crystal layers, polarizers, and liquid crystal control electrodes, as part of their normal operation, but Li does not explicitly disclose that each of the plurality of light regulation subunits, on its own, includes a liquid crystal layer and polarizers and liquid crystal control electrodes which are positioned on both opposite sides of the liquid crystal layer.
However, such would have been an obvious variation, forming each subunit as its own separate display, as a matter of design choice, and also where duplication of parts has no patentable significance unless a new and unexpected result is produced, and in this case, such duplication would function the same as a single light regulation member (e.g., MPEP § 2144.04(VI)(B)).
Regarding Claim 7, Li would have rendered obvious wherein the chromotropic film is an electrochromic film, and the control module configured to control a voltage of the chromotropic film according to the dazzling region, the electrochromic film includes a first electrode layer, a second electrode layer and an electrochromic material layer positioned between the first electrode layer and the second electrode layer (e.g., paragraphs [0027]–[0029], where Li does not explicitly disclose the second electrode layer, but such would have been obvious as a standard feature of such a display, where an electric field is developed between two electrodes to control transmission of the display).
Regarding Claim 9, Li would have rendered obvious wherein the first electrode layer and/or the second electrode layer are set to include a plurality of sub-electrodes arranged in an array; or the first electrode layer includes a plurality of longitudinal electrodes parallel with each other, the second electrode layer includes a plurality of transverse electrodes parallel with each other, and the transverse electrodes and the longitudinal electrodes intersect (e.g., Fig. 2).
Regarding Claim 16, Li would have rendered obvious a third control unit, a first ambient light sense module for detecting brightness of ambient light ahead and/or a second ambient light sense module for detecting brightness of ambient light behind, wherein when the brightness of the ambient light ahead and/or the brightness of the ambient light behind is greater than a first preset threshold value, the third control unit is configured to start the acquisition module; the anti-dazzling apparatus further comprises: a third ambient light sense module, configured to detect brightness of ambient light, wherein when the brightness of the ambient light is smaller than or equal to a second preset threshold value, the third control unit is further configured to start the first ambient light sense module and the second ambient light sense module (e.g., paragraphs [0014]–[0017] and [0026]–[0030], where detecting ambient light is not explicitly taught, but would have been an obvious feature where ambient light relates to the contrast with the external light and windshield).
	Regarding Claim 22, Li would have rendered obvious wherein the determining the dazzling region according to the information of the human eye pupil and the information of the external light source includes: determining a first dazzling region on a front windscreen according to the information of the human eye and information of a light source of a vehicle ahead; and controlling the light regulation member according to the dazzling region so as to reduce an intensity of light incident to the human eye via the dazzling region; wherein before the determining the first dazzling region on the front windscreen, the method further comprises: detecting brightness of ambient light ahead, and when the brightness of the ambient light ahead is greater than a first preset threshold value, starting the acquisition module (e.g., paragraphs [0014]–[0017] and [0026]–[0030], where detecting ambient light is not explicitly taught, but would have been an obvious feature where ambient light relates to the contrast with the external light and windshield).
Regarding Claim 27, Li would have rendered obvious wherein determining the dazzling region on the light regulation member includes: determining a position of the human eye pupil so as to determine a sight of the human eye pupil; determining a central position and an area of the external light source so as to determine an irradiation direction of the light emitted by the external light source; and determining the dazzling region on the light regulation member according to the sight of the human eye pupil and the irradiation direction of the light emitted by the external light source, wherein the dazzling region is a region of the light regulation member, which is positioned on a path from the light emitted by the light source to the human eye pupil (e.g., paragraphs [0014] and [0029]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871